At the March term, 1925, of the circuit court the grand jury of said court returned an indictment against this appellant charging her with having sold, or had in her possession, prohibited liquors and beverages, contrary to law.
At the December term, 1925, of said court she was tried and convicted of having sold one quart of whisky to the state witness Tindal. His evidence that he bought the quart of whisky from appellant in Wilcox county and paid her $2.50 for it was positive and direct, and was without dispute or conflict, as the testimony given by this witness was all the evidence in the case, no other witness having been examined upon this trial.
No exceptions were reserved to any ruling of the court. This appeal is rested upon the refusal of the court to give, at the instance of defendant, the general affirmative charges requested in writing. There is no phase of evidence in this case entitling the defendant to either of these charges and their refusal was without error.
The record is regular in all things. Judgment affirmed.
Affirmed.